Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the initial Office Action based on Application 15/893,307 and is in response to a Request for Continued Examination filed 01/20/2022.
Claims 1-6, 8, and 10-15 are previously pending, of those claims, claims 11-14 are withdrawn from consideration as being drawn to non-elected subject matter, claims 1 and 15 have been amended and claims 10 has been canceled.  All amendments have been entered.  Claims 1-6, 8, and 15 are currently pending and have been fully considered.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim(s) 1-5, 8, and 15 is/are rejected under 35 U.S.C. 103 as obvious over MINAMIBORI (US 2015/0044546 A1) in view of DEPRES (US 2012/0015145 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over MINAMIBORI (US 2015/0044546 A1), in view of AKITA (US 2012/0135301 A1) and DEPRES (US 2012/0015145 A1).
With respect to claims 1-2. MINAMIBORI ‘546 teaches a molding packaging material 1 that is used as a packaging material for a lithium ion secondary battery case (paragraph 0061).  There is included an outer base material layer 13 laminated on a surface of the metal foil layer 11, and a matte coat layer 14 is formed on the outer surface of the outer base material layer 13 (paragraph 0062).  There is an inner sealant layer 16 laminated on the other surface of the metal foil layer (paragraph 0062).  The outer base layer 13 is made of a heat resistant resin (paragraph 0072), and is taken to be the claimed outer layer.  The inner sealant layer 16 contains a thermoplastic resin and a lubricant (paragraph 0097) and is taken to be the claimed inner layer.  The matte coat layer 14 is formed on the outer surface of the outer base material layer 13 (paragraph 0074) and is opposite the metal foil layer (Figure 1).  The matte coat layer 14 includes a resin component and a lubricant (paragraph 0074).  The resin includes at least one of an epoxy, urethane, acrylic, and polyolefin based resins (paragraph 0077).  The lubricant then can be a layer on the surface of the matte coating layer (paragraph 0075).  The resin component may include at least one of an epoxy resin and a urethane resin (paragraph 0077).  The lubricant may be dispersed in the resin composition, and leaches out to the surface of the matte coat layer 14 (paragraph 0093).  
MINAMIBORI ‘546 teaches a lubricant is dispersed in the resin composition but then leaches out of the surface of the inner sealant layer 16 (paragraph 0103).  Therefore MINAMIBORI ‘546 is taken to exude to an outer surface of the inner sealant layer 16, which is taken to be the claimed heat fusible resin layer.  MINAMIBORI ‘546 does not explicitly teach that the lubricant is then adhered without lamination to an outer surface of the print improving resin layer.  However, “the lubricant then is adhered without lamination to an outer surface of the print improving resin layer” is taken to be a product by process limitation and is not being given patentable weight.  In the present case the limitation being requires is that the same lubricant that is in the inner sealant layer 16 is also formed on outer surface of the matte coating layer 14.  MINAMIBORO ‘546 then teaches applying and drying the lubricant to the surface of the matte coating layer, so that the lubricant is distributed evenly in a layer (paragraph 0075) alternatively the lubricant is dispersed in the resin composition and leaches out to the surface of the matte coat layer (paragraph 0093).  The lubricant in the matte coat layer and the inner sealant layer is a higher fatty acid amide (paragraph 0033 and 0037 also paragraphs 0091 and 0101).  Therefore the lubricant may be on the surface of the matte coat layer without lamination.
MINAMIBORI ‘546 teaches the inner sealant layer is made of a thermoplastic resin such as polypropylene (paragraph 0097 and 0100).  This is taken to be analogous to the claimed heat fusible resin layer.  A thermoplastic resin such as polypropylene is taken to be heat fusible.
In the alternative AKITA teaches an electrochemical cell packaging material 10 that includes a metal foil layer 12 provided between a base layer 11 as an outermost 
At the time the invention was filed one having ordinary skill in the art would have been motivated to substitute the thermoplastic resin of MINAMIBORI ‘546 with the heat sealable polypropylene resin of AKITA as this is a simple substitution of one known prior art element for another, as MINAMIBORI ‘546 teaches that polypropylene is a suitable material for the inner sealant layer (paragraph 0100), and then AKITA teaches a similarly placed layer that also teaches polypropylene, which is a heat sealable layer (paragraph 0060).  
MINAMIBORI ‘546 does not explicitly teach the print improving resin layer, the matte coat layer 14, includes a formation amount of between 0.01 g/m2 to 0.5 g/m2.    
DEPRES teaches a multilayer printable sheet (abstract).  The sheet includes a lower support layer 12, intermediate metallic layer 14 formed on the support layer, and an upper plastic material layer 16 formed on the metallic layer 14, an over-layer 18 of a matte varnish is formed on the plastic material layer 16 (paragraph 0060).  The matte varnish layer is deposited on the plastic layer in an amount of 0.1 to 30 g/m2 (paragraph 0015).   This is taken to be an overlapping range with the claimed subject matter.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
At the time the invention was filed one having ordinary skill in the art would have been motivated to utilize the coating amount of the matte layer as taught by DEPRES for the matte layer of MINAMIBORI ‘546, as DEPRES teaches that such values for the 
With respect to claim 3.  MINAMIBORI ‘546 teaches the matte coating layer includes a phenoxy resin, which is taken to be an epoxy resin, and a urethane resin (paragraph 0134).  
With respect to claim 4.  MINAMIBORI ‘546 teaches the mixing ratio of the urethane resin to the phenoxy may be from 0.8:1 (paragraph 0134) which is taken to equate to about 44.5/55.5.    
With respect to claim 5.  MINAMIBORI ‘546 teaches a matte-coating layer 14 (paragraph 0074).  The resin component in the matte coating layer may include at least one or more of an acrylic based resin, an epoxy based resin, and a urethane based resin (paragraph 0077).    For example, there may include a phenoxy resin, a urethane resin, and an acrylic resin in the matte coat layer 14 (paragraph 0104).  
With respect to claim 8.  MINAMIBORI ‘546 teaches an outer base material layer 13 (paragraph 0072).  The outer base material layer 13 is made of a heat resistant resin (paragraph 0072).  Such a resin may include stretched films, such as biaxially stretched polyamide, PBT, PET, or PEN films (paragraph 0072).  
With respect to claim 15.  The rejection of claim 1 from above is repeated here.  MINAMIBORI ‘546 further teaches an adhesive layer 12 formed between the metal foil layer 11 and the outer base material layer 13 (paragraph 0111).  

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over MINAMIBORI (US 2015/0044546 A1) in view of DEPRES (US 2012/0015145 A1) or, in  as applied to claim 5 above, and further in view of MINAMIBORI (US 2015/0030910 A1).
Claim 6 is dependent upon claim 5, which is rejected above under 35 U.S.C. 103 in view of MINAMIBORI ‘546 in view of DEPRES or in the alternative in view of MINAMIBORI, DEPRES and AKITA.  MINAMIBORI ‘546 teaches the matte layer including a mixture of urethane and phenoxy resins.  Therefore MINAMIBORI ‘546 does not explicitly teach the matte layer having a content mass ratio of an acrylic resin/ an epoxy resin in the range of 98/2 to 40/60.  
MINAMIBORI ‘910 teaches the easily adhesive layer contains resins from the group of an epoxy resin, urethane resin, an acrylic acid ester resin, and a methacrylic acid ester resin (paragraph 0020) and further teaches that the easily adhesive layer is formed from an acrylic acid ester resin or a methacrylic acid ester resin and an epoxy resin (paragraph 0033).  The mass ratio of the acrylic acid ester resin to the epoxy resin is preferably in the range of 98/2 to 40/60 (paragraph 0069).  
At the time the invention was filed one having ordinary skill in the art would have been motivated to use the resin of MINAMIBORI ‘910 applied to the matte layer of MINAMIBORI ‘546, as this would be the use of similar choices of resins in order to achieve predictable results.  

Response to Arguments
Applicant’s arguments, see pages 7-8 of Applicant Arguments/Remarks, filed 01/20/2022, with respect to the rejection(s) of claim(s) 1-6, 8, 10, and 15 under 35  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of MINAMIBORI ‘546 in view of DEPRES and AKITA.
On page 7 of Applicant Arguments/Remarks Applicant argues that neither MINAMIBORI ‘546 or MINAMIBORI ‘910 teaches the amended limitation of the print improving resin layer includes a formation amount of between 0.01 and 0.5 g/m2.  Specifically Applicant argues that MINAMIBORI ‘910 teaches a formation amount of 0.1 g/m2, but is for an adhesive layer and not the claimed print improving resin layer.  These arguments are persuasive.  However, new grounds of rejection are made further in view of DEPRES.  
DEPRES teaches the matte varnish layer is deposited by coating in order to form a thin coating layer, which is taken to enable the visual depth effect and the iridescent appearance conferred by the plastic material layer to come through (paragraph 0015).  Such deposition amount is taken to be from 0.1 to 30 g/m2 (paragraph 0015) and is taken to be an overlapping range with the claimed amount.  
Applicant argues on pages 7-8 that the claimed range results in an improvement of the solvent resistance.  However, the Examiner notes that paragraph [0065] of the specification recites that “when it is 0.01 g/m2 or more, the solvent resistance of the print improving layer can be improved”.  Therefore, the solvent resistance benefits as argued by the Applicant is taken to be a result of the formation result being 0.01 g/m2, and does not teach the upper limit of the formation amount resulting in the solvent resistance as well.  Therefore, the deposition amount of DEPRES (which is taken to be .  

Applicant's arguments filed 01/20/2022 have been fully considered but they are not persuasive.
On page 8 of Applicant Arguments/Remarks, Applicant argues that claim 1 has been amended to recite that a lubricant is extruded to an outer surface of the heat fusible resin layer, and the lubricant then is adhered without lamination to an outer surface of the print improving resin layer.  The Examiner notes that this limitation is a product by process limitation and is not being given patentable weight.  In the present case the structure implied by such a limitation is that the heat fusible resin layer is capable of extruding the lubricant.  MINAMIBORI ‘546 teaches the lubricant is dispersed in the resin composition of the inner sealant layer 16 and the leaches out to the surface (paragraph 0103).  This leeching of the lubricant to the surface of the inner sealant layer 16 is taken be analogous to the claimed exuded to the outer surface.  Similarly the lubricant then being adhered without lamination to an outer surface of the print improving resin layer is taken to be a product by process limitation and is not being given patentable weight.  In the present case the product being implied is taken to be the same lubricant is in the inner sealant layer and the outer surface of the matte coating layer.  In the present case MINAMIBORO ‘546 teaches the lubricant may be leached to the surface of the matte coat layer 14 (thus being adhered without lamination) as well as the lubricant leaching from the inner sealant layer (paragraphs 
On pages 8-9 of Applicant Arguments/Remarks Applicant argues that the limitation with respect to the lubricant being exuded from the heat fusible resin layer and transferred to the print improving layer means that the printing ink can be well fixed and a stable print portion can be formed.  Applicant argues on page 9 that this feature of improved is shown in the evaluation results.  Applicant argues that the Examples summarized on pages 50-53 indicate that the number of bled or peeled ink portions was 0 out of 30.  This argument is not persuasive, as it relates to unclaimed subject matter.  As noted above this limitation is not being given patentable weight.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. MOCHIZUKI (US 2017/0155101 A1) – MOCHIZUKI teaches a battery packaging material that includes a laminate of a base material layer 1, a metal layer 3, and a sealant layer 4 are laminated in this order, with the base material layer 1 being an outermost layer, and the sealant layer 4 being the innermost layer (paragraph 0037).  The sealant layer 4 may include an amide based lubricant can be caused to exist at the surface of the sealant layer by bleeding out the amide based lubricant to the surface of the sealant layer 4 (paragraph 0075).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN G JELSMA whose telephone number is (571)270-5127. The examiner can normally be reached Monday through Thursday 7:00 AM to 5:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722